DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 6/10/2021. Claims 1, 10 and 19 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-9 are directed to a series of steps, system claims 10-18 are directed to a processor; and a memory comprising computer-executable instructions, and computer program product claims 19 and 20 are directed to instructions that, when executed by a processor, cause the 
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring a scheduling system, including checking, obtaining, determining and transmitting steps.  
The limitations of checking, obtaining, determining and transmitting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite checking an attendee schedule for an attendee; obtaining an upcoming meeting from the attendee schedule, the upcoming meeting occurring at a meeting time and a meeting location; determining a current position of the attendee in an (x, y, z) coordinate system; obtaining one or more paths from the current position to the meeting location, determining a path for each attendee, by accounting for time spent on at least one of an elevator, an escalator, or moving walkway, and wherein the path includes the time of travel that it would take the attendee to travel from their current position to the meeting location; and determining and transmitting an arrival time at the meeting location for each of the one or more paths.
That is, other than reciting an attendee device, a processor; a memory and a path system, the claim limitations merely cover managing personal behavior or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an attendee device, a processor; a memory and a path system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 recite additional determining a departure time and activating an alarm steps. Claims 5 and 6 further describes the current position. Claims 7 and 8 further describe the current position and the arrival time. Claim 9 recites an additional activating step. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0037 of the specification, “The host device 208a may include a processor 250a, memory 252a and communication module 254a as shown in FIG. 1. The processor 250a can be any type or combination of computer processors, such as a microprocessor, microcontroller, digital signal processor, application specific integrated circuit, programmable logic device, and/or field programmable gate array.”

As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geffner et al (US 20130096813 A1), in view of Chen et al (US 20070118415 A1).
As per claim 1, Geffner et al disclose a method of monitoring a scheduling system (i.e., FIG. 1 is a schematic diagram showing one context of a system using location enhanced meeting information, ¶ 0020), the method comprising: 
checking an attendee schedule for an attendee, the attendee having an attendee device (i.e., the cloud computing environment 106 can provide a calendar application 145, which maintains meeting information scheduled for the user as well as other attendees. The calendar application 145 may store, or have access to location information of the invited, attendees, communication devices associated with the attendees, and the attendees' contact information, ¶ 0024);
obtaining an upcoming meeting from the attendee schedule, the upcoming meeting occurring at a meeting time and a meeting location (i.e., The calendar application 145 maintains information about a meeting, which may include scheduled time of the meeting, invited attendees, location, and the purpose of the meeting, ¶ 0024);

obtaining one or more paths from the current position to the meeting location, the one or more path being obtained from a path system that is configured to determine a path for each attendee, and wherein the path includes the time of travel that it would take the attendee to travel from their current position to the meeting location (i.e., Presenting the user's meetings in a location based form may facilitate the user selecting a route to the various meeting locations, ¶ 0056, wherein The estimated travel time, which is shown as 30 minutes, may result in the user arriving late to the meeting. This can be determined by comparing the current time added to the travel time to determine an arrival time, ¶ 0066);
and determining and transmitting an arrival time at the meeting location for each of the one or more paths (i.e., The estimated travel time, which is shown as 30 minutes, may result in the user arriving late to the meeting. This can be determined by comparing the current time added to the travel time to determine an arrival time, ¶ 0066).

Chen et al disclose a travel time is then calculated from the participant's location to the meeting location 308. Such travel time may take into account the method of transportation used by the participant (e.g., by foot or by car, etc.) and other information, such as whether elevators/stairs will be taken, security checks for a particular building, parking delays, travel conditions, etc. The participant's meeting schedule 310 is then updated to include the travel time to the meeting, thus accurately reflecting when the participant should leave for the meeting (¶ 0042).
Geffner et al and Chen et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the path system accounts for time spent on at least one of an elevator, an escalator, or moving walkway in Geffner et al, as seen in Chen et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Geffner et al disclose determining a departure time from the current position for each arrival time (i.e., Once the appropriate map is determined, then in operation 775 the estimated arrival time is computed. This is computed based on the assumed mode of travel. For example, if it is inferred that the user is traveling to the meeting location by airplane, a buffer time for departure and arrival can be added to the expected travel time, ¶ 0074).

As per claim 4, Geffner et al disclose activating an alarm when the departure time is a current time (i.e., The LEM Service can also ascertain a potential scheduling conflict. For example, if an attendee is scheduled for an earlier meeting, the LEM Service can infer the attendee will be late if the attendee has not left the earlier meeting at the estimated departure time. The LEM Service can automatically notify the other attendees of this, or upon request from the attendee that the attendee will arrive late or will be unable to attend the scheduled meeting, ¶ 0083).
As per claim 5, Geffner et al disclose the current position is determined by detecting a current position of an attendee device (i.e., The calendar application 145 may store, or have access to location information of the invited, attendees, communication devices associated with the attendees, and the attendees' contact information, ¶ 0024).
As per claim 6, Geffner et al disclose the current position is determined by checking the attendee schedule for a meeting immediately prior to the upcoming meeting, determining a meeting location for the meeting immediately prior to the upcoming meeting, and equating the current position to the meeting location for the meeting immediately prior to the upcoming meeting (i.e., The LEM Service can also ascertain a potential scheduling conflict. For example, if an attendee is scheduled for an earlier meeting, the LEM Service can infer the attendee will be late if the attendee 
As per claim 8, Geffner et al disclose the arrival time is transmitted to a host device (i.e., If the arrival time is later than the scheduled meeting time, this means the user will be late. If the user is late, or is expected to arrive beyond a certain threshold (e.g., more than 5 minutes late), then the user may be prompted with another menu option 642 to notify the other attendees of the meeting that the user will arrive late, ¶ 0066).
As per claim 9, Geffner et al disclose activating an alarm on the host device when the arrival time is after the meeting time (i.e., Other notification options can indicate to the other attendees how late the user will be, whether to wait for his arrival, start the meeting in the user's absence, etc., ¶ 0066).
Claims 10-15, 17 and 18 are rejected based upon the same rationale as the rejection of claims 1-6, 8 and 9, respectively, since they are the system claims corresponding to the method claims.
Claims 19 and 20 are rejected based upon the same rationale as the rejection of claims 1 and 2, respectively, since they are the computer program product claims corresponding to the method claims.

 	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geffner et al (US 20130096813 A1), in view of Chen et al (US 20070118415 A1), in further view of Huang et al (US 20110066468 A1).

Huang et al disclose, as an example, a user's location at the start of the day may be the home of the user which is the origin location (¶ 0029).
Geffner et al and Huang et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the current position is a home location of the attendee in Geffner et al, as seen in Huang et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected based upon the same rationale as the rejection of claim 7, since it is the system claim corresponding to the method claim.

Response to Arguments
 	In the Remarks, Applicant argues that the detecting a current position using GPS is not a mental process as the human mind is not equipped to perform this GPS positional calculation per MPEP 2106.04(a)(2)(III)(A) and thus claims 1-20 are patent eligible under 35 U.S.C. § 101. The Examiner respectfully disagrees.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring a scheduling system, including checking, obtaining, determining and transmitting steps.

That is, other than reciting an attendee device, a processor; a memory and a path system, the claim limitations merely cover managing personal behavior or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, the GPS devices merely function as obvious data gathering mechanisms.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
Applicant also argues the Geffner and Huang references do not teach or suggest accounting for time spent on an elevator, an escalator, or moving walkway. Neither reference even mentions an elevator, an escalator, or moving walkway. As discussed in the updated rejection, Geffner et al (US 20130096813 A1), in view of Chen et al (US 20070118415 A1) indeed disclose Applicant’s amended claim language.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 9, 2021